Citation Nr: 0907798	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus with renal complications, including as a result of 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971 
and from May 1975 to November 1976.  During his second period 
of service, the Army discharged him under other than 
honorable conditions.  He previously had served, however, 
in Thailand during the Vietnam War from January to December 
1969, and his claim at issue concerns that earlier first 
period of service, which was not disqualifying, rather, under 
honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was held in abeyance in keeping with the direction 
of the Chairman's Memorandum 01-06-24, dated in September 
2006.  The memorandum directed that the processing of claims 
for compensation based on exposure to herbicides affected by 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Haas v. Nicholson, 20 Vet. App. 256 
(2006), be stayed pending an appeal of that decision.  
Specifically, the stay was applicable in those cases where a 
claim for service connection was based on exposure to 
herbicides and the only evidence of exposure was the receipt 
of the Vietnam Service Medal (VSM) or service on a vessel off 
the shore of Vietnam.

The Board wrote the appellant in December 2006 to inform him 
that the adjudication of his appeal was being stayed pending 
a resolution of the Haas case.  He was further informed that, 
once the stay was lifted, his case would be promptly 
adjudicated.  The stay on the processing these claims was 
recently lifted by way of Chairman's Memorandum 01-09-03, 
dated in January 2009.  The lifting of the stay was 
predicated on a decision by the United States Court of 
Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass of Vietnam in order to benefit 
from the regulation's presumption.


FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam War.

2.  There is no evidence of Type II diabetes mellitus during 
the Veteran's first period of service or within one year of 
his discharge, and otherwise no competent, probative evidence 
of a link between this condition and his first period of 
service from July 1968 to July 1971.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in July 2001, March 2004 and June 2004:  (1) informed 
the Veteran of the information and evidence not of record 
that was necessary to substantiate his claim; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  



In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection, any question concerning 
any downstream elements of this claim is rendered moot.  So 
not receiving this additional notice is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, even if arguably there is any deficiency in the notice 
to the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for Type II 
diabetes mellitus.  Indeed, they made arguments in several 
statements directly addressing the requirements for obtaining 
this VA benefit.

VA has done everything reasonably possible to assist the 
Veteran with his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This included 
furnishing him VA compensation examinations in May 1996 and 
October 2001 for his Type II diabetes mellitus to determine 
its etiology, severity and any concomitant complications like 
the nephropathy claimed.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Concerning etiology, as will be 
explained, the evidence shows the earliest manifestation and 
diagnosis of diabetes was many years after service.  
According to his own report at the May 1996 VA compensation 
examination, the Veteran received this initial indication in 
1989.  So his diabetes was not initially manifested while he 
was in service, or within one year of his discharge, and the 
condition has not otherwise been linked to his service - 
including to Agent Orange exposure.  Consequently, there is 
no reason to further delay a decision in this appeal by 
requesting still further development.  Under these 
circumstances, it would essentially put the designated VA 
examiner in the position of fact finder, and this instead is 
the responsibility of VA adjudicators.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).



Whether the Veteran is Entitled to Service Connection for 
Type II Diabetes Mellitus with Renal Complications, to 
Include as a Result of Agent Orange Exposure

The Veteran claims he was exposed to Agent Orange during his 
tour in Thailand.  More specifically, he contends that his 
military occupational specialty (MOS) as a petroleum storage 
specialist resulted in an assignment to a supply unit as a 
shipping and receiving clerk where he sent chemicals in 55 
gallon drums to Vietnam.  He believes at least some of those 
55 gallon drums were Agent Orange - the alleged cause of his 
diabetes mellitus.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing 
entitlement to service connection generally requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Diabetes mellitus and renal (kidney) disease will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.2(f).



If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630- 27641 (2003).

Service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served on the landmass in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  However, even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
nonetheless equally applicable in cases, here, involving 
exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 
164, 167 (1999).



In this particular case at hand, the Veteran's service 
treatment and personnel records do not show, nor does he 
contend, that he served in the Republic of Vietnam.  Rather, 
an October 2001 National Personnel Records Center (NPRC) 
search reveals he served in Thailand from January to December 
1969.  And although his DD Form 214 shows he received the 
Vietnam Service Medal (VSM), as the Federal Circuit Court in 
Haas explained, this, alone, does not entitle him to the 
presumption of exposure to Agent Orange in Vietnam.  The VSM 
was awarded to all members of the Armed Forces of the United 
States serving in Vietnam and contiguous waters or airspace 
above, as well as, most important in this case, to those who 
served in Thailand, Laos or Cambodia in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  And, again, even the Veteran personally acknowledges 
that he did not actually serve in Vietnam, rather, in 
Thailand.

Moreover, insofar as exposure to Agent Orange elsewhere in 
Thailand is concerned, the Department of Defense has 
indicated to the VA Chief Officer for Public Health and 
Environmental Hazards that there was some limited spraying of 
the herbicide Agent Orange in Thailand, but this occurred in 
1964 and 1965, so years prior to the Veteran's service in 
Thailand during 1969.  

Since, by all accounts, the Veteran did not serve in Vietnam, 
or in Thailand during a time when Agent Orange was used 
there, the presumption of exposure to Agent Orange does not 
apply in this case.  As such, service connection for Type II 
diabetes mellitus may only be established with proof of 
actual direct causation.  In other words, medical evidence 
must show that the veteran's Type II diabetes is related to 
his service or is a chronic condition that initially 
manifested to a compensable degree (of at least 10-percent 
disabling) within a year of his discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  No such evidence has been submitted, however.



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Here, though, none of the Veteran's service treatment records 
makes any reference to diabetes - including insofar as 
relevant symptoms, etc.  The same is true for the one-year 
presumptive period following the conclusion of his first 
period of service and, indeed, even for the one-year 
presumptive period following his second period of service, 
which, as mentioned, is disqualifying.  This is probative 
evidence against his claim.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).

The record shows the earliest evidence of a diagnosis of 
diabetes is in 1989, many years after the veteran's discharge 
from the military, which he reported during his May 1996 VA 
compensation examination.  This, too, is probative evidence 
against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability).

Perhaps more importantly, although the May 1996 VA examiner 
confirmed the Veteran had insulin-dependent diabetes mellitus 
(with the reported history of this condition dating back to 
1989), there is no medical nexus opinion of record 
indicating, or even suggesting, the diabetes dates back even 
further to the Veteran's first period of service, which ended 
in July 1971.  This is most fatal to the claim.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

VA provided another compensation examination in October 2001 
to determine the severity of the Veteran's diabetes, 
including to ascertain its attendant complications.  During 
the examination, the Veteran reiterated that he had received 
his first diagnosis of Type II diabetes mellitus in 1989.  He 
also reported urinary, renal and eye complications.  
Objective findings indicated his glucose was 64, which was 
very low, and that his creatinine was 2.2, which was high.  
The examiner indicated the low glucose reading was probably 
because the Veteran had taken his insulin the morning of the 
evaluation.  The examiner further indicated the renal 
complications (nephropathy) were most likely secondary to the 
Type II diabetes mellitus.  However, the examiner did not 
link the Type II diabetes mellitus to the Veteran's military 
service, and in particular to any event like exposure to 
Agent Orange that may have occurred during his first period 
of service.  So there is simply no medical evidence of a 
nexus or relationship between the Veteran's diabetes and his 
period of active military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability).

The veteran's assertions also have been taken into account in 
adjudicating this claim; however, as a layman, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the initial manifestation of his 
diabetes mellitus and its etiology.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He is competent to attest to symptoms he 
has personally experienced, but he is not competent to 
provide a diagnosis or findings with respect to such symptoms 
- including in terms of determining whether there is an 
etiological link between his diabetes and service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for Type II diabetes mellitus, including on basis 
of exposure to Agent Orange.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, VA must deny his appeal.


ORDER

The claim of entitlement to service connection for Type II 
diabetes mellitus with renal complications, to include as a 
result of Agent Orange exposure, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


